     Case 1:21-cv-00073 Document 11 Filed 09/09/21 Page 1 of 3 PageID #: 172



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

FRANK GAITHER,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:21-00073

FCI MCDOWELL WARDEN,

       Defendant.


                       MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Findings and Recommendation (“PF&R”) on August 11,

2021, in which she recommended that the district court deny

plaintiff’s petition under 28 U.S.C. § 2241, grant defendant’s

request for dismissal, dismiss this matter with prejudice, and

remove this matter from the court’s docket.

          In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.         The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.         Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).
  Case 1:21-cv-00073 Document 11 Filed 09/09/21 Page 2 of 3 PageID #: 173



       The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

applicable time period.     Having reviewed the Findings and

Recommendation filed by Magistrate Judge Eifert, the court adopts

the findings and recommendations contained therein.           Accordingly,

the court hereby DENIES plaintiff’s petition under 28 U.S.C. §

2241, GRANTS the motions to dismiss, DISMISSES this matter with

prejudice, and directs the Clerk to remove this case from the

court’s active docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”          28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.

       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.


                                    2
Case 1:21-cv-00073 Document 11 Filed 09/09/21 Page 3 of 3 PageID #: 174



     IT IS SO ORDERED this 9th day of September, 2021.

                                   ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                  3
